Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a minimum” and “a maximum” in claims 1, 4-5, 9-12, 15-16 and 19-20 is a relative term which renders the claim indefinite. The term “minimum” and “maximum” is not defined by the claim, the specification, Par. [0047] The term, “approved operational airflow range” refers to a predetermined normal range of operation.  As for minimum airflow 102 and maximum airflow 104, the terms, “minimum” and “maximum” refer to predetermined values and not necessarily absolute values.  For example, the position of a valve can be adjusted over a predetermined approved range (normal operating range) between predetermined minimum and maximum positions, yet in some cases it is still possible to move the valve beyond the approved range, i.e., greater than the predetermined maximum or less than the predetermined minimum, but this is not required; does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, those limitation are given the broadest reasonable interpretation, without given any range for what “minimum” and “maximum” open means.  
Applicant may explain how the claim limitation should interpreted in light of specification or amend the claims to avoid such limitation. 
As per claim 2-3, 6-8 and 13, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1. They are therefore rejected as set forth above.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13 and 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directly to an abstract idea without significantly more. 
The claim recites a series of steps and a process, therefore, which is a statutory category of invention.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directly to an abstract idea without significantly more. 
The claim recites a method for characterizing a VAV valve that is configured to move a position of a valve member between a minimum open position and a maximum open position to control an airflow through the VAV valve, the method comprising: storing a generic characterization for the VAV valve that generically characterizes the position of the valve member versus the airflow through the VAV valve between the minimum open position and the maximum open position of the VAV valve; measuring the airflow at each of one or more positions of the valve member; comparing the measured airflow at each of the one or more positions of the valve member with the generic characterization of the VAV valve; determining a custom characterization for the VAV valve based on the comparison and the generic characterization of the VAV valve; and storing the custom characterization for subsequent use by the VAV valve.
The claim limitation (comparing… and determining of the VAV valve) under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. The limitation “comparing…” limitation falls under the category of a mental process in that a person could compare the measured data and determine the custom characterization based on the comparison. In addition, “determining…”  limitation involves interactions between people in that a person compares and determines, based on the comparison, whether further review or analysis is needed by another person (i.e., an expert).  
That is, other than reciting a “storing …” for performing the recited steps, and “measuring the sensor data of the airflow …”, nothing in the claim precludes the above steps from being practically performed in the mind, or falling under organizing human activity.
The judicial exceptions are not integrated into a practical application.  In particular, the claim does not recite additional elements. The limitation of storing and measuring amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use in the claimed process.  Furthermore, providing details on storing and measuring amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a storing and measuring are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exceptions using a generic computer component (MPEP 2106.05(f)). In addition, the limitation of storing and measuring no more than insignificant pre-activity of receiving data. Further, the “storing” step simply appends well-understood and conventional activity of store data  (see MPEP 2106.05(d)(II)(i): “Receiving or transmitting and Storing data, e.g., gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Furthermore, providing details of the received data amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), example (vi)- “Limiting the abstract idea of collecting information, analyzing it, and displaying or storing certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”).  Thus, when taken alone, the individual elements do not amount to significantly more than the above-identified judicial exceptions (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Such limitation is insignificant extra-solution activity cannot provide an inventive concept; therefore, the claim is not patent eligible.
Claims 3-13 and 15-18 and 20 are rejected under 35 US.C. 101 because the claimed invention is directed to an abstract idea without significantly more as discussed above with respect to integration of the abstract idea into a practical application, Thus, claims 3-13 and 15-18 and 20 are not patent eligible.
As claim 2, the limitation “controller controlling an actuator to move the valve member to the commanded position” is patent eligible under 101.  As the result, applicant might incorporate the limitation of claim 2 in the independent claim 1 to overcome the rejection under 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.1	Claim(s) 1-4, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al. (US 2017/0328756) in view of Schick (US 2015/0057816).
Regarding claim 1, Chamberlain discloses a method for characterizing a VAV valve that is configured to move a position of a valve member between a minimum open position and a maximum open position to control an airflow through the VAV valve (Figs. 1-9; The conductance of valve assembly 300 is controlled by varying the position of flapper 304 between open and closed positions (shown as 100% closed in FIG. 3B), i.e., having disclosed the valve that is configured to move a position of a valve member between a minimum open position and a maximum open position to control an airflow through the valve. FIG. 1 is a plot of conductance versus valve position for several similar valves), the method comprising: storing a generic characterization for the VAV valve that generically characterizes the position of the valve member versus the airflow through the VAV valve between the minimum open position and the maximum open position of the VAV valve ([0025]-[0030], Conductance of a valve is typically controlled by changing the valve opening between open and closed positions. Valve performance is typically reported by manufacturers based on nominal, minimum, and maximum expected performance. The conductance of valve assembly 300 is controlled by varying the position of flapper 304 between open and closed positions (shown as 100% closed in FIG. 3B), 1.e., having disclosed the valve that is configured to move a position of a valve member between a minimum open position and a maximum open position to control an airflow through the valve. FIG. 1 is a plot of conductance versus valve position for several similar valves); and determining a custom characterization for the VAV valve based on the comparison and the generic characterization of the VAV valve ([0006], [0007], [0022], [0033], A difference between the measured valve conductance and the predefined metric of conductance versus angular valve position can be used in determining the conductance map or function).
Chamberlain fails to disclose measuring the airflow at each of one or more positions of the valve member; comparing the measured airflow at each of the one or more positions of the valve member with the generic characterization of the VAV valve; and storing the custom characterization for subsequent use by the VAV valve.
Schick discloses measuring airflow at each of the one or more positions of the valve member ([0022], [0023], fluid measuring device 104); comparing the measured airflow at each of the one or more positions of the valve member with the generic characterization of the VAV valve ([0006], [0007], comparing the actual valve flow through the valve with the desired flow rate based on the flow signal and, when a difference between the actual valve flow and the desired flow rate exceeds a threshold, calculating a new iso-curve for the valve); and storing the custom characterization for subsequent use by the VAV valve ([0007], the actual valve flow and the desired flow rate exceeds a threshold, calculating a new iso-curve for the valve, storing the new iso-curve in the electronic controller to replace the original iso-curve, and using the new iso-curve to determine future values for the desired valve opening position. In accordance with the method, calculating the new iso-curve is performed by the electronic controller based on a valve flow coefficient, which is determined in the electronic controller based at least in part on the flow signa). 
Schick and Chamberlain are analogous art. They relate to valve position adjustment.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute flow control valve system of Schick for the calibration of a valve of Chamberlain in order to achieve a quick and accurate control of the valve in terms of flow can be carried out independently across the valve along a single iso-curve (position).
Regarding claims 2, Schick discloses the VAV valve includes a controller for controlling the position of the valve member, wherein the controller references the custom characterization to identify a commanded position of the valve member that achieves a commanded airflow through the VAV valve, the controller controlling an actuator to move the valve member to the commanded position ([0007], [0023]-[0028], A valve command signal is generated based on the desired valve opening position when the desired valve opening position is less or equal to the maximum desired valve opening position. The electronic controller then sends the command signal to the valve to effect an opening of the valve to the desired valve opening position).
Regarding claim 3, Chamberlain discloses the measured airflow at each of the one or more positions of the valve member with the generic characterization of the VAV valve comprises comparing the measured airflow at each of the one or more positions of the valve member with a corresponding airflow at the same one or more positions of the valve member derived from the generic characterization of the VAV valve ([0067], [0033], [0022], calibrating a valve includes measuring conductance of the valve as a function of valve position and determining a conductance calibration map or function for the valve by comparing the measured valve conductance to a predefined metric of conductance versus valve position. The method also includes storing the conductance map or function for use during operation of the valve).
Regarding claim 4, Chamberlain discloses the VAV valve has an approved operational airflow range extending between a minimum airflow and a maximum airflow, and wherein at least one of the one or more positions of the valve member at which the airflow is measured results in an airflow that is at or above the maximum airflow of the approved operational airflow range (Fig. 4, Fig. 1, Fig. 6-7, valve that is configured to move a position of a valve member between a minimum open position and a maximum open position to control an airflow through the valve. FIG. 1 is a plot of conductance versus valve position for several similar valves).  
 	Regarding claims 14 and 19, Chamberlain discloses a system and computer readable medium for characterizing a VAV valve that is configured to move a position of a valve member between a minimum open position and a maximum open position to control an airflow through the VAV valve (Figs. 1-9; The conductance of valve assembly 300 is controlled by varying the position of flapper 304 between open and closed positions (shown as 100% closed in FIG. 3B), i.e., having disclosed the valve that is configured to move a position of a valve member between a minimum open position and a maximum open position to control an airflow through the valve. FIG. 1 is a plot of conductance versus valve position for several similar valves), the method comprising: a controller coupled to a memory and store a generic characterization for the VAV valve that generically characterizes the position of the valve member versus the airflow through the VAV valve between the minimum open position and the maximum open position of the VAV valve ([0025]-[0030],[0037]-[0040], the values in column D are stored in memory, e.g., in look-up table in control system 228;  conductance of a valve is typically controlled by changing the valve opening between open and closed positions. Valve performance is typically reported by manufacturers based on nominal, minimum, and maximum expected performance. The conductance of valve assembly 300 is controlled by varying the position of flapper 304 between open and closed positions (shown as 100% closed in FIG. 3B), 1.e., having disclosed the valve that is configured to move a position of a valve member between a minimum open position and a maximum open position to control an airflow through the valve. FIG. 1 is a plot of conductance versus valve position for several similar valves); and determining a custom characterization for the VAV valve based on the comparison and the generic characterization of the VAV valve ([0006], [0007], [0022], [0033], A difference between the measured valve conductance and the predefined metric of conductance versus angular valve position can be used in determining the conductance map or function); and download the custom characterization to the VAV valve for subsequent use during operation of the VAV valve, wherein during subsequent use, the VAV valve references the custom characterization to identify a commanded position of the valve member that achieves a commanded airflow through the VAV valve ([0034]-[0037], , command signal from the controller), and controls ( control system 228) an actuator (an actuator 216) of the VAV Valve to move the position of the valve member to the commanded position (Fig. 2,[0025], [0029]-[0034], [0040], a valve is controlled, by command signal from the controller, to change the valve opening between open and closed positions. A control system 228 operatively connected to actuator 216, provides signals to actuator 216 and receives various input signals and controls the operation of actuator 216 to control valve assembly 212).
Chamberlain fails to disclose measuring the airflow at each of one or more positions of the valve member; comparing the measured airflow at each of the one or more positions of the valve member with the generic characterization of the VAV valve; and storing the custom characterization for subsequent use by the VAV valve.
Schick discloses a measuring airflow at each of the one or more positions of the valve member ([0022], [0023], fluid measuring device 104); comparing the measured airflow at each of the one or more positions of the valve member with the generic characterization of the VAV valve ([0006], [0007], comparing the actual valve flow through the valve with the desired flow rate based on the flow signal and, when a difference between the actual valve flow and the desired flow rate exceeds a threshold, calculating a new iso-curve for the valve); and storing the custom characterization for subsequent use by the VAV valve ([0007], the actual valve flow and the desired flow rate exceeds a threshold, calculating a new iso-curve for the valve, storing the new iso-curve in the electronic controller to replace the original iso-curve, and using the new iso-curve to determine future values for the desired valve opening position. In accordance with the method, calculating the new iso-curve is performed by the electronic controller based on a valve flow coefficient, which is determined in the electronic controller based at least in part on the flow signa). 
Schick and Chamberlain are analogous art. They relate to valve position adjustment.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute flow control valve system of Schick for the calibration of a valve of Chamberlain in order to achieve a quick and accurate control of the valve in terms of flow can be carried out independently across the valve along a single iso-curve (position).
4.2	Claim(s) 5, 9-12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al. (US 2017/0328756) in view of Schick (US 2015/0057816) further in view of Ring (US 4,917,174).
Regarding claims 5, 9-12, 15-16 and 20, the combination of Chamberlain and Schick disclose the limitation of claims 1, 14 and 19, as state above, but fails to discloses the limitations of claims 5, 9-12, 15-16 and 20. However, Ring discloses the limitations of claims 5, 9-12, 15-16 and 20 as follows:
Regarding claims 5, 15-16 and 20, Ring discloses the VAV valve has an approved operational airflow range extending between a minimum airflow and a maximum airflow, and wherein at least one of the one or more positions of the valve member at which the airflow is measured results in an airflow that is above a midpoint between the minimum airflow and the maximum airflow of the approved operational airflow range (column 2, lines 10-20, column 3, lines 21-47, The opening of the valves are controlled such that only one valve is open at a time to minimize any mixing of warm and cool supply air. In addition, each valve has an intermediate open position for providing at least a predetermined minimum airflow when the zone temperature is near its set point).  
Regarding claim 9, Ring discloses determining the custom characterization for the VAV valve comprises adjusting the generic characterization of the VAV valve from the minimum open position to the maximum open position based on the comparison (column 4, lines 10-21, control 28 can vary valve position as a function of temperature without the use of flow sensor 62 as described above, using sensor 62 can provide a greater degree of control. When an airflow sensor is used, the term "minimum position" used herein represents any airflow rate that is less than that provided by the fully open position, and the term "intermediate open position" used herein represents any airflow rate that is between that which is provided by the fully open and minimum position).  
Claims 10, Rang discloses determining the custom characterization for the VAV valve comprises adjusting the generic characterization of the VAV valve more at the maximum open position than at the minimum open position (column 3, lines 20-47, Fig. 5, the minimum position is substantially closed. When the zone temperature is below set point 30 but within dead band 34, heating valve 24 is at its generally constant intermediate open position 36 while cooling valve 26 is at its minimum position 40, e.g., nearly closed. When the zone temperature is above set point 30 but within dead band 34, cooling valve 26 is at its intermediate open position 36 while heating valve 24 is at its minimum position 42, e.g., fully closed).  
Regarding claim 11, Ring discloses the VAV valve has an approved operational airflow range extending between a minimum airflow and a maximum airflow, wherein the minimum open position results in the minimum airflow and the maximum open position results in the maximum airflow ((Fig. 5, column 4, lines 10-21, column 3, lines 20-47; Abstract, Two variable position supply air valves, one for modulating warm airflow to a comfort zone and the other for modulating cool airflow, each have a constant intermediate open position to provide at least a desired minimum airflow, and both can be controlled so that only one valve is open at any one time to minimize any mixing of the airstreams. Potentiometers are used to adjust the intermediate open position of each valve and to adjust at least one valve's relationship of valve opening to zone temperature).   
Regarding claim 12, Ring discloses the VAV valve has an approved operational airflow range extending between a minimum airflow and a maximum airflow, wherein the minimum open position results in an airflow that is below the minimum airflow and the maximum open position results in an airflow that is above the maximum airflow (Fig. 5, column 4, lines 10-21, column 3, lines 20-47; Abstract, Two variable position supply air valves, one for modulating warm airflow to a comfort zone and the other for modulating cool airflow, each have a constant intermediate open position to provide at least a desired minimum airflow, and both can be controlled so that only one valve is open at any one time to minimize any mixing of the airstreams. Potentiometers are used to adjust the intermediate open position of each valve and to adjust at least one valve's relationship of valve opening to zone temperature).  
Ring, Schick and Chamberlain are related to valve position adjustment, and they are analogous art. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute flow control valve system of Schick and Chamberlain with the supply airflow control of Ring in order to maintain a constant minimum airflow to a comfort zone when its temperature conditioning demand is substantially satisfied.

4.3	Claim(s) 6-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain et al. (US 2017/0328756) in view of Schick (US 2015/0057816) further in view of Whitehead (US 2004/0249597 A1). 
Regarding claims 6-8 and 17-18, Chamberlain and Schick disclose the limitations of claims 1 and 14 as state above, but fail to disclose the limitation of claims 6-8 and 17-18. However, Whitehead discloses the limitations of claims 6-8 and 17-18 as follow:
Regarding claims 6-8 and 17-18, Whitehead discloses the airflow is measured at only one position of the valve member, at less than three positions of the valve member (given a broad interpretation of “< 3” can be one); at less than five positions of the valve member (given a broad interpretation of “< 5” can be one) ([0056], one commands an initial closed damper position and the air flow through the VAV box is measured. Thereafter, the damper position is commanded to open incrementally and the position status is monitored until the commanded position is reached. Then the air flow is measured).
Whitehead, Schick and Chamberlain are related to valve position adjustment and they are analogous art.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute teaching of Schick and Chamberlain as shown above with the measurements of air flow of Whitehead in order to enable measurement data to be developed for system dynamics during VAV box testing.
Allowable Subject Matter
5.	Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nurczyk (US 4,928,750) discloses control 54 uses flow rate feedback signal 58 to ensure that the commanded valve position actually results in the desired rate of airflow. If desired, control 54 may further adjust the position of closing member 48 to minimize the difference between the actual rate of airflow and the desired rate of airflow. The position of closing member 48 is adjusted to reduce the error between the zone temperature and its set point.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119